14 N.Y.3d 765 (2010)
TIMOTHY MAKARA, Respondent,
v.
KELLY MAKARA, Appellant.
KAREN KHAN, Nonparty Appellant;
RAYLENE SHAYO, Nonparty Respondent.
Court of Appeals of New York.
Submitted December 21, 2009.
Decided February 23, 2010.
Motion, insofar as it seeks leave to appeal from the portion of the September 2009 Appellate Division order that affirmed the imposition of sanctions against appellants and the grant of a counsel fee award to nonparty Shayo, denied; motion for leave to appeal otherwise dismissed upon the ground that the remainder of the September 2009 Appellate Division order and the Appellate Division order denying reargument or, in the alternative, leave to appeal to the Court of Appeals, do not *766 finally determine the action within the meaning of the Constitution.